Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered *746October 31, 1991, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing her, as a second felony offender, to a term of 2 Vi to 5 years imprisonment, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of grand larceny in the third degree. Moreover, upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the prosecution’s witnesses were properly placed before the jury, and we find no reason on the record before us to disturb its determination. Nor do we find merit to defendant’s argument for reversal based on defendant’s mostly unpreserved claim that she was deprived of a fair trial by the prosecutor’s remarks on summation.
In view of the overwhelming evidence of guilt, the prosecutor’s remarks, to the extent improper, were harmless (see, People v Morgan, 66 NY2d 255, 259). Further, we presume that the jury followed the court’s instructions. Concur—Sullivan, J. P., Carro, Ellerin, Kassal and Nardelli, JJ.